Conger, P. J. The question to be determined is, has the lapse of time between the death of Charles L. Ives and the date of the application for letters of administration been sufficiently explained to authorize the County Court to issue letters upon the petition filed. We think it has. The litigation which fixed the liability of Ashelby & Co., was closed in November, 1885, and the petition for letters was filed in the County Court on the 26th of November, 1886. Each case must be governed by its own peculiar facts and circumstances, and we think in this case the delay has been sufficiently explained. The order of the Circuit Court will be affirmed. Order affirmed.